



EXHIBIT 10.19


FORM OF CHANGE OF CONTROL AND SEVERANCE AGREEMENT
THIS CHANGE OF CONTROL AND SEVERANCE AGREEMENT (the “Agreement”) is made as of
[DATE], by and between DECKERS OUTDOOR CORPORATION, a Delaware corporation (the
“Company”), and [EXECUTIVE] (the “Executive”) and is effective as of the
commencement of employment with the Company, which is currently contemplated to
be on or about [DATE] (the “Effective Date”).
ARTICLE I
DUTIES AND TERM
1.1    EMPLOYMENT. In consideration of their mutual covenants and other good and
valuable consideration, the receipt, adequacy, and sufficiency of which is
hereby acknowledged, the Company agrees to enter into this Agreement with the
Executive, on an “at will” basis, and the Executive agrees to enter into this
Agreement upon the terms and conditions herein provided and in accordance with
all applicable employment rules of the Company.
1.2    POSITION AND RESPONSIBILITIES. The Executive will serve as [POSITION] and
shall report to the Company’s [SUPERVISOR]. The Executive’s primary work
location will be the Company’s offices in Goleta, California, subject to
business travel as needed for the Executive’s position.
1.3    AT-WILL EMPLOYMENT. Executive will continue to be employed as an at-will
employee of the Company. Subject to the provisions of Articles III and IV, as an
at-will employee, Executive is free to terminate his employment with the Company
at any time, for any reason, and the Company has the similar right to terminate
Executive’s employment at any time, for any reason. Although the Company may
choose to terminate Executive’s employment for cause, Executive’s employment is
at-will and cause is not required.
ARTICLE II
COMPENSATION
For all services rendered by the Executive in any capacity during the
Executive’s employment under this Agreement, the Company will compensate the
Executive as follows:
2.1    BASE SALARY. The Company will pay to the Executive an annual base salary
of [SALARY] Dollars ($[SALARY]) to be paid in equal installments in accordance
with the Company’s general payment policies in effect during the term hereof
(the “Base Salary”). The Base Salary shall be subject to review by the Company
based on both Executive and Company performance and such base salary amount as
may be set from time-to-time shall be “Base Salary” for


1





--------------------------------------------------------------------------------





purposes of this Agreement. This provision does not alter the at-will nature of
Executive’s employment or the provisions of Articles III and IV below.
2.2    MANAGEMENT INCENTIVE PROGRAM. The Executive shall be eligible to receive
a targeted annual bonus based on Company and individual performance criteria
established annually by the Compensation Committee (the “Incentive Bonus”).
2.3    STOCK COMPENSATION. The Executive will be eligible to participate in the
Company’s stock compensation program at a level commensurate with like-level
executive employees, subject to the terms of the program as set by the Board of
Directors. The number, terms and types of stock compensation awards granted may
vary from year to year.
2.4    ADDITIONAL BENEFITS. The Executive will be entitled to participate in all
benefit and welfare programs, plans, and arrangements that are from time to time
made available to the Company’s like-level executive employees. These benefits
currently include medical, dental and life insurance; Section 125 Flexible
Spending Plan; 401(k) Retirement Plan; and Executive Vacation Plan.
ARTICLE III
TERMINATION OF EMPLOYMENT
3.1    GENERAL. While Executive is an at-will employee as provided in Section
1.3 above, the following conditions for termination of employment are set forth
in order to determine the nature of Executive’s compensation entitlement upon
termination of employment as discussed in Article IV below. Neither the
provisions of Article III or Article IV of this Agreement shall alter the
at-will nature of Executive’s employment with the Company. Upon termination of
Executive’s employment, Executive shall be deemed to have automatically resigned
as a director or officer of any of the Company’s affiliates or subsidiaries in
which Executive serves in any such capacity and during and after Executive’s
employment, Executive will assist Company in every proper way to evidence such
resignation.
3.2    DEATH OF EXECUTIVE. The Executive’s employment under this Agreement will
automatically terminate upon the death of the Executive.
3.3    BY EXECUTIVE. The Executive may terminate the Executive’s employment
under this Agreement by giving Notice of Termination (as defined in Section 6.1
hereof) to the Company:
(a)    for Good Reason (as defined in Section 6.1 hereof); and
(b)    at any time without Good Reason.
3.4    BY COMPANY. The Company may terminate the Executive’s employment under
this Agreement by giving Notice of Termination to the Executive:
(a)    in the event of Executive’s Total Disability (as defined in Section 6.1
hereof);


2





--------------------------------------------------------------------------------





(b)    for Cause (as defined in Section 6.1 hereof); and
(c)    at any time without Cause.
ARTICLE IV
COMPENSATION UPON TERMINATION OF EMPLOYMENT
If the Executive’s employment hereunder is terminated, in accordance with the
provisions of Article III hereof, and except for any other rights or benefits
specifically provided for herein to be effective following the Executive’s
period of employment, the Company will provide compensation and benefits to the
Executive only as follows:
4.1    UPON TERMINATION FOR DEATH OR DISABILITY. If the Executive’s employment
hereunder is terminated by reason of the Executive’s death or Total Disability,
the Company will:
(a)    pay the Executive (or the Executive’s estate) or beneficiaries any Base
Salary that has accrued but was not paid as of the termination date (the
“Accrued Base Salary”);
(b)    pay the Executive (or the Executive’s estate) or beneficiaries for unused
vacation days accrued as of the termination date in an amount equal to the
Executive’s Base Salary multiplied by a fraction the numerator of which is the
number of accrued unused vacation days and the denominator of which is 260 (the
“Accrued Vacation Payment”);
(c)    subject to Section 4.6 hereof, reimburse the Executive (or the
Executive’s estate) or beneficiaries for expenses incurred by him prior to the
date of termination that are subject to reimbursement pursuant to this Agreement
(the “Accrued Reimbursable Expenses”);
(d)    provide to the Executive (or the Executive’s estate) or beneficiaries any
accrued and vested benefits required to be provided by the terms of any
Company-sponsored benefit plans or programs (the “Accrued Benefits”), together
with any benefits required to be paid or provided in the event of the
Executive’s death or Total Disability under applicable law;
(e)    pay the Executive (or the Executive’s estate) or beneficiaries any
Incentive Bonus with respect to a fiscal year prior to the fiscal year of
termination that has been earned and accrued but has not been paid (the “Accrued
Incentive Bonus”); plus a pro-rated portion of the Incentive Bonus based on the
actual length of service during the fiscal year of termination and the actual
achievement by the Company or the Executive, as the case may be, of the
performance criteria in respect of such Incentive Bonus previously established
by the Compensation Committee which shall be paid no later than the first to
occur of the following: (i) March 15 of the year following the year in which the
last day of the fiscal year of termination occurs; and (ii) thirty (30) days
following the Compensation Committee’s determination of the Company’s level of
achievement of the performance criteria based upon the Company’s financial
statements for such fiscal year; and
(f)    the Executive (or the Executive’s estate) or beneficiaries shall have the
right to exercise all vested unexercised stock options and warrants outstanding
at the termination


3





--------------------------------------------------------------------------------





date in accordance with terms of the plans and agreements pursuant to which such
options or warrants were issued.
4.2    UPON TERMINATION BY COMPANY FOR CAUSE OR BY EXECUTIVE WITHOUT GOOD
REASON. If the Executive’s employment is terminated by the Company for Cause, or
if the Executive terminates the Executive’s employment with the Company other
than (x) upon the Executive’s death or Total Disability or (y) for Good Reason,
the Company will:
(a)    pay the Executive the Accrued Base Salary;
(b)    pay the Executive the Accrued Vacation Payment;
(c)    subject to Section 4.6 hereof, pay the Executive the Accrued Reimbursable
Expenses;
(d)    pay the Executive the Accrued Benefits, together with any benefits
required to be paid or provided under applicable law;
(e)    pay the Executive any Accrued Incentive Bonus, and excluding any
Incentive Bonus for the fiscal year of termination; and
(f)    the Executive will have the right to exercise vested options and warrants
in accordance with Section 4.1(f) hereof.
4.3    UPON TERMINATION BY THE COMPANY WITHOUT CAUSE. In the event the Executive
has incurred a Separation from Service (within the meaning of Section
409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the “Code”),
and Treasury Regulation Section 1.409A-1(h)) (“Separation from Service”) by
reason of a termination of the Executive’s employment by the Company without
Cause, the Company will:
(a)    pay the Executive the Accrued Base Salary;
(b)    pay the Executive the Accrued Vacation Payment;
(c)    subject to Section 4.6 hereof, pay the Executive the Accrued Reimbursable
Expenses;
(d)    pay the Executive the Accrued Benefits, together with any benefits
required to be paid or provided under applicable law;
(e)    pay the Executive any Accrued Incentive Bonus; plus a pro-rated portion
of the Incentive Bonus based on the actual length of service during the fiscal
year of termination, and the actual achievement by the Company or the Executive,
as the case may be, of the performance criteria in respect of such Incentive
Bonus previously established by the Compensation Committee, which shall be paid
no later than the first to occur of the following: (i) March 15 of the year
following the year in which the last day of the fiscal year of termination
occurs and (ii) thirty (30) days following the Compensation Committee’s
determination of the Company’s level of


4





--------------------------------------------------------------------------------





achievement of the performance criteria based upon the Company’s financial
statements for such fiscal year of termination;
(f)    pay the Executive severance, commencing within sixty (60) days following
the termination date, of ______ monthly payments equal to one-____ (1/__) of the
Executive’s Annual Base Salary in effect immediately prior to the time such
termination occurs and paid on the regular monthly payroll dates of the Company
in accordance with the Company’s payroll practices as in effect on such
termination date. Each installment payment made pursuant to this Section 4.3(f)
shall be considered a separate payment for purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)). Subject to the requirement that the Executive incurred a
Separation from Service, severance will be mitigated on a dollar for dollar
basis for any income received by Executive for duties performed for Company or
any Affiliate of the Company during the ______ months following termination;
(g)    pay the Executive an amount representing the grossed-up out-of-pocket
cost, including federal, state, and all applicable employment taxes, as computed
by the Company, of COBRA for the Executive and the Executive’s eligible
beneficiaries who were enrolled in the applicable medical plan as of the date of
termination for ______ months. Notwithstanding the foregoing, Executive shall be
responsible for paying the COBRA premiums and timely electing to continue
coverage under COBRA of the medical benefits provided to Executive in effect as
of the date of termination; and
(h)    the Executive shall have the right to exercise vested options and
warrants in accordance with Section 4.1(f).
4.4    UPON CHANGE OF CONTROL AND TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY
EXECUTIVE FOR GOOD REASON. In the event the Executive has incurred a Separation
from Service by reason of a termination of the Executive’s employment, within
two (2) years after a Change of Control, by the Company without Cause or by the
Executive for Good Reason, the Company will:
(a)    pay the Executive the Accrued Base Salary;
(b)    pay the Executive the Accrued Vacation Payment;
(c)    subject to Section 4.6 hereof, pay the Executive the Accrued Reimbursable
Expenses;
(d)    pay the Executive the Accrued Benefits, together with any benefits
required to be paid or provided under applicable law;
(e)    pay the Executive any Accrued Incentive Bonus; plus a pro-rated portion
of the Incentive Bonus based on the actual length of service during the fiscal
year of termination, payable in lump sum within sixty (60) days after
Executive’s date of termination;
(f)    pay the Executive severance of ______ (______) times Executive’s Annual
Base Salary in effect immediately prior to the time such termination occurs plus
the greater of (x) ______ (______) times the targeted Incentive Bonus
immediately prior to the time such


5





--------------------------------------------------------------------------------





termination occurs or (y) ______ (______) times the average actual Incentive
Bonus for the previous three (3) years, whichever is greater, in lump sum within
sixty (60) days after Executive’s date of termination;
(g)    pay the Executive an amount representing the grossed-up out-of-pocket
cost, including federal, state, and all applicable employment taxes, as computed
by the Company, of COBRA for the Executive and the Executive’s eligible
beneficiaries who were enrolled in the applicable medical plan as of the date of
termination for ______ months. Notwithstanding the foregoing, Executive shall be
responsible for paying the COBRA premiums and timely electing to continue
coverage under COBRA of the medical benefits provided to Executive in effect as
of the date of termination; and
(h)    the Executive shall have the right to exercise vested options and
warrants in accordance with Section 4.1(f).
4.5    RELEASE. Notwithstanding any provision herein to the contrary, the
Company may require that, prior to payment of any amount or provision of any
benefit pursuant to subsection (f) or (g) of Sections 4.3 and 4.4, Executive
shall have executed, on or prior to the Release Expiration Date, a customary
general release in favor of the Company in the form attached hereto as Exhibit
A, and any waiting periods contained in such release shall have expired. To the
extent that the Company requires execution of such release, the Company shall
deliver such release to Executive within five (5) business days following the
termination of Executive’s employment hereunder. In the event that (a) Executive
fails to execute such release on or prior to the Release Expiration Date,
Executive shall not be entitled to any payments or benefits pursuant to
subsections (f) or (g) of Sections 4.3 and 4.4 and (b) the terms of such release
are such that the permissible period for executing such release spans two tax
years, then any payments or benefits pursuant to Sections 4.3 and 4.4 shall
commence in the second of the two tax years.
4.6    ACCRUED REIMBURSABLE EXPENSES. Without limiting the Company’s obligation
under Sections 4.1(c), 4.2(c), 4.3(c) and 4.4(c) hereof, the reimbursement of
any Accrued Reimbursable Expenses shall be made no later than December 31 of the
year following the year in which the expense was incurred.
4.7    SECTION 409A.
(a)    Notwithstanding anything herein to the contrary, to the extent (i) any
amount or benefit payable to the Executive pursuant to Sections 4.1, 4.2, 4.3 or
4.4 is treated as non-qualified deferred compensation subject to Section 409A of
the Code, (ii) the Company’s securities are publicly traded on the date of the
Executive’s termination of employment, (iii) the Executive is determined by the
Company to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, and (iv) the Company determines that delayed commencement of any
portion of the amounts payable to Executive pursuant to Sections 4.1, 4.2, 4.3
or 4.4 is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code (any such delayed commencement, a “Payment Delay”),
then such portion of the Executive’s payments and/or benefits described in
Sections 4.2, 4.3 or 4.4, as the case may be, shall not be


6





--------------------------------------------------------------------------------





provided to Executive prior to the earlier of (A) the expiration of the
six-month period measured from the date of the Executive’s date of termination,
(B) the date of the Executive’s death or (C) such earlier date as is permitted
under Section 409A. Upon the expiration of the applicable Code Section
409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to a Payment
Delay shall be paid in a lump sum to Executive on the first day following such
expiration, and any remaining payments due under Sections 4.1, 4.2, 4.3 or 4.4
shall be paid as otherwise provided herein.
(b)    Notwithstanding anything in this Section 4.7 to the contrary, to the
maximum extent permitted by applicable law, amounts payable to Executive
pursuant to Sections 4.1, 4.2, 4.3 or 4.4, as the case may be, shall be made in
reliance upon the Section 409A Safe Harbor Limit (as defined in Article VI)
and/or the exception for short-term deferrals (as set forth in Treasury
Regulation Section 1.409A-1(b)(4)).
ARTICLE V
ADDITIONAL AGREEMENTS
5.1    OTHER AGREEMENTS. As further material consideration for the Company
entering into this Agreement, the Executive will also execute the Company’s
standard employee confidentially agreement, inventions assignment agreement,
employee handbook and any other agreements or policies required to be executed
by all like level executives of the Company.
5.2    EMPLOYEE’S RESTRICTIVE COVENANTS UPON TERMINATION. If the Executive’s
employment is terminated for any reason, Executive agrees:
(a)    To keep all of the Company’s Confidential Information confidential in
perpetuity in accordance with the Company’s policy; and
(b)    To not hire or solicit for hire or consultation employees of the Company
for a period of one and one-half (1 1/2) years after termination of employment.
ARTICLE IV
MISCELLANEOUS
6.1    DEFINITIONS. For purposes of this Agreement, the following terms will
have the following meanings:
(a)    “Accrued Base Salary” - as defined in Section 4.1(a) hereof.
(b)    “Accrued Benefits” - as defined in Section 4.1(d) hereof.
(c)    “Accrued Incentive Bonus” - as defined in Section 4.1(e) hereof.
(d)    “Accrued Reimbursable Expenses” - as defined in Section 4.1(c) hereof.


7





--------------------------------------------------------------------------------





(e)    “Accrued Vacation Payment” - as defined in Section 4.1(b) hereof.
(f)    “Affiliate” of a Person means a Person that directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the first Person. “Control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities, by
contract or credit arrangement, as trustee or executor, or otherwise.
(g)    “Incentive Bonus” as defined in Section 2.2 hereof.
(h)    “Base Salary” as defined in Section 2.1 hereof.
(i)    “Cause” will mean any willful breach of duty by the Executive in the
course of the Executive’s employment, continued violation of written Company
employment policies after written notice of such violation, violation of the
Company’s Insider Trading Policies, conviction of a felony or any crime
involving fraud, theft, embezzlement, dishonesty or moral turpitude, engaging in
activities which materially defame the Company, engaging in conduct which is
materially injurious to the Company or its Affiliates, or any of their
respective customer or supplier relationships, financially or otherwise, or the
Executive’s gross negligence or continued failure to perform Executive’s duties
or his continued incapacity to perform such duties.
(j)    “Change of Control” will mean if there is a merger, consolidation, sale
of all or a major portion of the assets of the Company (or a successor
organization) or similar transaction or circumstance where any person or more
than one person acting as a group (within the meaning of Section 409A of the
Code) acquires, in one or more transactions, beneficial ownership that, together
with stock held by such person or group, constitutes more than Fifty Percent
(50%) of the total fair market value or total voting power of the stock of the
Company (or a successor organization). Notwithstanding the foregoing, a
transaction will not be deemed a Change of Control unless the transaction
qualifies as a change in control event within the meaning of Section 409A of the
Code.
(k)    “Compensation Committee” means the Compensation Committee of the
Company’s Board of Directors.
(l)     “Good Reason” will mean, without the consent of the Executive if within
two (2) years after a Change of Control, there is a material reduction of the
Executive’s total compensation, benefits, and perquisites, the Company’s
relocation is greater than fifty (50) miles from the location where the
Executive performs services, or a material change in the Executive’s authority
duties or responsibilities; provided, however, no such event shall constitute
“Good Reason” hereunder unless the Executive shall have given written notice to
the Company of Executive’s intent to resign for “Good Reason” within thirty (30)
days after the Executive first becomes aware of the occurrence of any such event
(specifying the nature and scope of the event), such event or occurrence shall
not have been cured no later than thirty (30) days after the Company’s receipt
of such notice and the Executive shall have resigned no later than ninety (90)
days after the expiration of such thirty (30) day cure period.


8





--------------------------------------------------------------------------------





(m)    “Notice of Termination” will mean a notice which shall indicate the
specific termination provision of this Agreement relied upon and shall generally
set forth the basis for termination of the Executive’s employment under the
provision so indicated.
(n)    “Person” means any natural person, firm, partnership, association,
corporation, company, limited liability company, limited partnership, trust,
business trust, governmental authority, or other entity.
(o)    “Release Expiration Date” shall mean the date which is twenty-one (21)
days following the date upon which the Company delivers to Executive the release
contemplated in Section 4.5 above, or, in the event that such termination of
employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967), the date which is forty-five (45) days following such
delivery date.
(p)    “Retirement” will mean normal retirement at age 65.
(q)    “Section 409A Safe Harbor Limit” will mean, as determined in accordance
with Treasury Regulation §1.409A-1(b)(9)(iii), an amount equal to two (2) times
the lesser of (i) Executive’s annual rate of compensation for the taxable year
immediately preceding the taxable year in which Executive’s employment is
terminated by the Company, or (ii) the dollar amount in effect under Section
401(a)(17) of the Code for the taxable year in which Executive’s employment is
terminated.
(r)    “Severance” will mean payments after termination of Executive’s
employment.
(s)    “Total Disability” will mean the Executive’s failure substantially to
perform the Executive’s duties hereunder on a full-time basis for a period
exceeding one hundred eighty (180) consecutive days or for periods aggregating
more than one hundred eighty (180) days during any twelve (12) month period as a
result of incapacity due to physical or mental illness. If there is a dispute as
to whether the Executive is or was physically or mentally unable to perform the
Executive’s duties under this Agreement, such dispute will be submitted for
resolution to a licensed physician agreed upon by the Company and the Executive,
or if an agreement cannot be promptly reached, the Company and the Executive
will promptly each select a physician, and if these physicians cannot agree, the
physicians will promptly select a third physician whose decision will be binding
on all parties. If such a dispute arises, the Executive will submit to such
examinations and will provide such information as such physician(s) may request,
and the determination of the physician(s) as to the Executive’s physical or
mental condition will be binding and conclusive. Notwithstanding the foregoing,
if the Executive participates in any group disability plan provided by the
Company, which offers long-term disability benefits, “Total Disability” will
mean total disability as defined therein.
6.2    KEY MAN INSURANCE. The Company will have the right, in its sole
discretion, to purchase “key man” insurance on the life of the Executive. The
Company shall be the owner and beneficiary of any such policy. If the Company
elects to purchase such a policy, the


9





--------------------------------------------------------------------------------





Executive will take such physical examinations and supply such information as
may be reasonably requested by the insurer.
6.3    SUCCESSORS; BINDING AGREEMENT. This Agreement will be binding upon any
successor to the Company and will inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, beneficiaries, designees,
executors, administrators, heirs, distributees, devisees and legatees.
6.4    MODIFICATION; NO WAIVER. This Agreement may not be modified or amended
except by an instrument in writing signed by the parties hereto. No term or
condition of this Agreement will be deemed to have been waived, nor will there
be any estoppel against the enforcement of any provision of this Agreement,
except by written instrument by the party charged with such waiver or estoppel.
No such written waiver will be deemed a continuing waiver unless specifically
stated therein, and each such waiver will operate only as to the specific term
or condition waived and will not constitute a waiver of such term or condition
for the future or as to any other term or condition.
6.5    SEVERABILITY. The covenants and agreements contained herein are separate
and severable and the invalidity or unenforceability of any one or more of such
covenants or agreements, if not material to the employment arrangement that is
the basis for this Agreement, will not affect the validity or enforceability of
any other covenant or agreement contained herein.
6.6    FORM OF NOTICE TO PARTIES. All notices, requests, demands, waivers and
other communications required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid, or (c) sent by next-day or overnight mail or
delivery or (d) sent by telecopy or telegram, to the following address:
If to the Executive:
__________________


__________________

__________________


If to the Company:
Deckers Outdoor Corporation


250 Coromar Drive

Goleta, CA 93117

Attn: Angel Martinez

Facsimile: 805-967-7862
or, in each case, at such other address as may be specified in writing to the
other parties hereto.


10





--------------------------------------------------------------------------------





All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (w) if by personal delivery on the day after such
delivery, (x) if by certified or registered mail, on the seventh business day
after the mailing thereof, (y) if by next-day or overnight mail or delivery, on
the day delivered, (z) if by telecopy or telegram, on the next day following the
day on which such telecopy or telegram was sent, provided that a copy is also
sent by certified or registered mail.
6.7    ASSIGNMENT. This Agreement and any rights hereunder will not be
assignable by either party without the prior written consent of the other party
except as otherwise specifically provided for herein.
6.8    ENTIRE UNDERSTANDING. This Agreement constitutes the entire understanding
between the parties hereto and no agreement, representation, warranty or
covenant has been made by either party except as expressly set forth herein.
6.9    EXECUTIVE’S REPRESENTATIONS. The Executive represents and warrants that
neither the execution and delivery of this Agreement nor the performance of the
Executive’s duties hereunder violates the provisions of any other agreement to
which he is a party or by which he is bound.
6.10    GOVERNING LAW. This Agreement will be construed in accordance with the
laws of the State of California, without regard to the conflict of laws
provisions thereof, with venue proper only in the County of Santa Barbara,
California.
6.11    ARBITRATION.
(a)    Except as provided in Section 6.11(c) below, the parties hereto agree
that any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be finally settled by binding arbitration,
unless otherwise required by law, to be held in Santa Barbara, California under
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association as then in effect (the “Rules”). The arbitrator(s) may
grant injunctions or other relief in such dispute or controversy. The decision
of the arbitrator(s) shall be final, conclusive and binding on the parties to
the arbitration, and judgment may be entered on the decision of the
arbitrator(s) in any court having jurisdiction.
(b)    The arbitrator(s) shall apply California law to the merits of any dispute
or claim, without reference to rules of conflicts of law.
(c)    The parties may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without abridgement of the powers of the arbitrator.
(d)    EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE


11





--------------------------------------------------------------------------------





INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF TO BINDING ARBITRATION, UNLESS OTHERWISE REQUIRED BY LAW, AND THAT THIS
ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO EMPLOYEE’S RELATIONSHIP
WITH THE COMPANY, INCLUDING BUT NOT LIMITED TO, CLAIMS OF HARASSMENT,
DISCRIMINATION, WRONGFUL TERMINATION AND ANY STATUTORY CLAIMS.
[Signature Page Follows]


12





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Change of Control
and Severance Agreement as of the day and year first above written.
COMPANY:
DECKERS OUTDOOR CORPORATION
By:                         


Name:                     


Its:                         






EXECUTIVE:
_____________________________________
Signature
_____________________________________
[NAME]






13





--------------------------------------------------------------------------------






EXHIBIT A


GENERAL RELEASE
1.    Employee’s employment with Deckers Outdoor Corporation, a Delaware
corporation (the “Company”) ceased effective _______________.
2.    Employee represents and agrees that Employee has received all compensation
owed to Employee by the Company through Employee’s termination date, including
all wages, bonuses, commissions, earned but unused vacation, reimbursable
business expenses, and any other payments, benefits, or other compensation of
any kind to which Employee was entitled from the Company.
3.    Employee represents to the Company that Employee is signing this General
Release (this “Agreement”) voluntarily and with a full understanding of and
agreement with its terms for the purpose of receiving additional pay from the
Company as described in the Change of Control and Severance Agreement dated
____________ (the “Agreement”).
4.    In reliance on the Employee’s promises, representations, and releases in
this Agreement, upon the Company’s receipt of this executed General Release, the
Company will provide Employee with the payments described in the Agreement, less
legally required withholding and payroll deductions.
5.    In exchange for the consideration provided to Employee as set forth above,
Employee agrees to waive and release all claims, known and unknown, which
Employee has or might otherwise have had against the Company, including all of
its former or current officers, directors, agents, employees and related
entities (hereinafter collectively referred to as the “Released Parties”),
arising prior to the date Employee executes this Agreement, regarding any aspect
of Employee’s employment, compensation, the cessation of Employee’s employment
with the Company, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, Title VII of the Civil Rights Act of
1964, 42 U.S.C. section 1981, the Fair Labor Standards Acts, the California Fair
Employment and Housing Act, California Government Code section 12900, et seq.,
the Unruh Civil Rights Act, California Civil Code section 51, all provisions of
the California Labor Code; the Employee Retirement Income Security Act, 29
U.S.C. section 1001, et seq., all as amended, any other federal, state or local
law, regulation or ordinance or public policy, contract, tort or property law
theory, or any other cause of action whatsoever that arose on or before the date
Employee executes this Agreement.
6.    It is further understood and agreed that as a condition of this Agreement,
all rights under Section 1542 of the Civil Code of the State of California are
expressly waived by Employee. Such Section reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of


1





--------------------------------------------------------------------------------





executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”
Notwithstanding Section 1542, and for the purpose of implementing a full and
complete release and discharge of the Released Parties, Employee expressly
acknowledges that this Agreement is intended to include and does include in its
effect, without limitation, all claims which Employee does not know or suspect
to exist in Employee’s favor against the Released Parties at the time of
execution hereof, and that this Agreement expressly contemplates the
extinguishment of all such claims.
7.    The release in this Agreement includes, but is not limited to, claims
arising under federal, state or local law for age, race, sex or other forms of
employment discrimination and retaliation. In accordance with the Older Workers
Benefit Protection Act, Employee hereby knowingly and voluntarily waives and
releases all rights and claims, known or unknown, arising under the Age
Discrimination in Employment Act of 1967, as amended, which he might otherwise
have had against the Released Parties. Employee is hereby advised that he should
consult with an attorney before signing this Agreement and that he has 21 days
in which to consider and accept this Agreement by signing and returning this
Agreement to the Company’s [President]. In addition, Employee has a period of
seven days following his execution of this Agreement in which he may revoke the
Agreement. If Employee does not advise the Company by a writing received by the
Chief Human Resources Officer within such seven day period of the Employee’s
intent to revoke the Agreement, the Agreement will become effective and
enforceable upon the expiration of the seven days.
8.    This Separation Agreement and General Release shall not be construed as an
admission by the Company of any improper, wrongful, or unlawful actions, or any
other wrongdoing against Employee, and the Company specifically disclaims any
liability to or wrongful acts against Employee on the part of itself, its
employees and its agent.
9.    This Agreement may be modified only by written agreement signed by both
parties.
Dated:__________________________
EMPLOYEE:



___________________________________




COMPANY:


Dated:__________________________
DECKERS OUTDOOR CORPORATION



By: _______________________________


Name: _____________________________


Its: ________________________________


2





